DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment dated 08/08/2020, the following has occurred:
Claims 6-17 are cancelled,
Claims 23-24 are added, and
Claims 1-5 and 18-24 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 23 and 24 are moot because the new grounds of rejection are now based on the combination of Gross, Lin, Hyde, and Eggers. Particularly Lin discloses one or more pulse oximetry sensors providing heart rate information and providing blood oxygen information about the person (Lin, [0095]: a pulse oximetry-based…heart rate determining method), Hyde discloses a program of instructions which when executed by the processor (ii) determines possible narcotic use by the person from the heart rate information, the blood oxygen information, the activity information, and the respiration information (Hyde, [0193]:  …monitorer module 3430 may include a computer processor…operation 3908 illustrates monitoring at least one of physical activity, …heart rate, blood oxygen level…associated with the bioactive  respiratory rate, which may be…associated with an opioid, as a portion of vital sign measurements subsequent to administration of the opioid…), Eggers discloses a locator (Eggers, Fig, 1, (10) and [0002], [0011]: …[b] individual's exact location including GPS-derived latitude and longitude coordinates…) and Bavar discloses wherein the medical alerting apparatus may not casually be removed by the person (Bavar, [0039]: …(iv)…a tamper-proof latch (clasp)…-in one preferred form of the invention, the DPAM comprises a smart bracelet incorporating tamper-proof technology…). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the wearable medical alerting apparatus as taught by Gross, a pulse-oximetry based heart rate determining method as taught by Lin, the monitoring of narcotic use as taught by Hyde, a GPS locator as taught by Eggers and where the wearable device comprises tamper-proof technology as taught by Bavar in order to monitor the health status the effect of a narcotic agent of a user; immediately alert potential first responder of a critical event and its location prior to the arrival of professional emergency medical services; while preventing the wearable device from being removed from the user's wrist without the other person’s knowledge. 

Drawings
The drawings are objected to because in Figure 1B the “P-R Interval” label is overcome by the arrows and the features and words presented in Figure 8 are .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (Publication No. US 2016/0360971, hereinafter “Gross”) in view of Lin et al. (US 2020/0085374, hereinafter “Lin”), Hyde et al. (US 2009/0271121, hereinafter “Hyde”), Eggers et al. (US 2017/0172424, hereinafter “Eggers”), and Bavar et al. (US 2013/0289744, hereinafter “Bavar”).
Regarding claim 23, Gross discloses a medical alerting apparatus worn by a person (Figs. 1 and 2 (110), (120), (130) and par. [0031]), comprising: 
one or more sensors (Figs. 2 and 3 (120), (222), (224) (226) and par. [0031], [0043]: the sensors 120 include optical sensors 222…and motion sensors 226. The medical parameters 310, determines based on the sensor data include, but are not limited to, SpO2 oxygen saturation, tissue oxygen saturation, cardiac output, vascular resistance, pulse rate, blood pressure, respiration, electrocardiogram (ECG) data, and motion data.) consisting of 
5(ii) one or more accelerometer sensors providing activity information about the person (par. [0049]: …motion sensors 226 include an accelerometer); 
a data store (Figs. 1 and 2, (150), (230) and par. [0036]: The computing cloud 150 is operable to store historical data concerning patient health status including sensor data and medical parameters…);
a processor (Figs. 2, 5 (220), (520) and par. [0041]);
(Fig. 2. (220)) 
(i) derives respiration information from the heart rate information (Gross, pars. [0045], [0055]); and
 (iii) stores and retrieves the heart rate information, blood oxygen information, activity information, and respiration information to and from the data store (pars. [0041], [0069]);
an alerter (Fig. 3, pars. [0013] If the deviation of the at least one medical parameter is larger than a pre-determined deviation value, the wearable device may be further configured to alert at least one of the following: the patient, a doctor, a relative of the patient, and a caretaker of the patient, [0072]: In some embodiments, the output module 530 is configured to provide reports and alert messages regarding health status of the patient); and 
Gross does not disclose (i) one or more pulse oximetry sensors providing heart rate information and providing blood oxygen information about the person;
a program of instructions which when executed by the processor (ii) determines possible narcotic use by the person from the heart rate information, the blood oxygen information, the activity information, and the respiration information;
a locator; and

However Lin in the same field of endeavor: heart rate measurement method and device, and wearable apparatus, discloses (i) one or more pulse oximetry sensors providing heart rate information and providing blood oxygen information about the person (pars. [0006], [0095]: The heart rate detecting sensor 10 utilizes …a pulse oximetry-based…heart rate determining method for the determination of a user's heart rate). This is for the purpose of monitoring of the health status of a user (par. [0006]).
Further Hyde in the same field of endeavor: detective bioactive agent effect, discloses a program of instructions (Fig. 31, (3110) which when executed by the processor (ii) determines possible narcotic use by the person from the heart rate information, the blood oxygen information, the activity information, and the respiration information (Fig. 34 and pars. [0171], [0193]:  …monitorer module 3430 may include a computer processor…operation 3908 illustrates monitoring at least one of physical activity, …heart rate, blood oxygen level…associated with the bioactive agent… body monitorer module 3432 may monitor respiratory rate, which may be…associated with an opioid, as a portion of vital sign measurements subsequent to administration of the opioid…body monitorer module 3432 may a computer processor…). This is for the purpose of monitoring the effect of a narcotic agent (par. [0187]). 
(Fig, 1, (10) and par. [0002], [0011]: …[b] individual's exact location including GPS-derived latitude and longitude coordinates…). This provides the benefit of immediately alerting potential first responder of a critical event and its location prior to the arrival of professional emergency medical services (par. [0011]).  
 Further, Bavar, discloses wherein the medical alerting apparatus may not casually be removed by the person ([0039]: …(iv)…a tamper-proof latch (clasp)…-in one preferred form of the invention, the DPAM comprises a smart bracelet incorporating tamper-proof technology…). This is to provide the benefit of preventing the wearable device from being removed from the user's wrist without the other person’s knowledge (par. [0039]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the wearable medical alerting apparatus as taught by Gross, a pulse-oximetry based heart rate determining method as taught by Lin, the monitoring of narcotic use as taught by Hyde, a GPS locator as taught by Eggers and where the wearable device comprises tamper-proof technology as taught by Bavar in order to monitor the health status of a user; monitor the effect of a narcotic agent; immediately alert potential first responder of a critical event and its location prior to the arrival of professional emergency 
Regarding claim 24, the Gross, Lin, Hyde, Eggers and Bavar combination discloses the medical alerting apparatus of claim 23 wherein the program instruction determines possible tachydysrhythmia (Gross, Fig. 2, (220) and Fig. 3, (320) and pars. [0041], [0043]: the sensors 120 include optical sensors 222…and motion sensors 226, [0074]: The chronic diseases 320, the progression of which can be tracked based on changes of the medical parameters, include but are not limited to …arrhythmia…).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALLEN PORTER/Primary Examiner, Art Unit 3792